Citation Nr: 0932091	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-37 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from October 1982 to June 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision, issued in June 
2004, in which the RO continued a 10 percent rating for 
service-connected chondromalacia patella of the left knee.  
The Veteran filed a notice of disagreement (NOD) in July 
2005; and the RO issued a statement of the case (SOC) in 
September 2005.  The Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
November 2005; and the RO issued supplemental SOCs (SSOCs) in 
December 2005 and January 2007.  

In September 2008, the Board remanded the claim on appeal to 
the RO, via the Appeals Management Center (AMC), in 
Washington, D C, for further action.  After accomplishing the 
requested action, the AMC continued the denial of service 
connection (as reflected in an April 2009 SSOC), and returned 
this matter to the Board for further appellate consideration.  


FINDINGS OF FACT

1.	All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.	Pertinent to the current claim for increase, the Veteran's 
chondromalacia patellae of the left knee has been manifested 
by complaints of pain with evidence of pain on motion, 
weakness and crepitus, but with flexion limited to no less 
than 100 degrees, extension limited to no more than 0 
degrees, and no medical evidence of moderate instability; 
arthritis of the left knee has not been demonstrated.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also is aware of the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. 
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a March 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for his left knee condition.  A March 2006 
letter informed the Veteran of the information regarding the 
effective date that may be assigned.  A September 2008 post-
rating letter informed the Veteran of the information and 
evidence required to substantiate the claim for an increased 
rating for his left knee disability.  

Post rating, March 2005 and September 2008 letters provided 
notice to the Veteran regarding what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  These letters also 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claims on appeal (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The March 2006 letter and September 2008 VCAA 
letter also generally provided the Veteran with information 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  
Further, the SOC and SSOCs provided notice of the criteria 
for higher ratings for knee disability.   After issuance of 
the above-described notice, s, and opportunity for the 
Veteran to respond, the April 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of any of the notices.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).  

As regards the requirements of Vazquez-Flores, the Board 
finds that the September 2008 notice letter met all of these 
requirements by informing the Veteran of all required 
information, including the rating criteria, notice of the 
effect of a worsening of the disability on the claimant's 
employment and daily life, and examples of the types of 
medical and lay evidence that the claimant may submit or ask 
VA to obtain.  As such, the notice requirements of Vazquez-
Flores, have been satisfied.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
records of treatment and the reports of April 2005, August 
2006, and November 2008 VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and by his representative 
on his behalf.  The Board also finds that no additional RO 
action to further develop the record is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this  claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).
 
II. Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected left knee disability 
warrants a higher disability rating.  It is noted service 
connection also has been awarded for  right knee, rated 20 
percent disabling (that disability is not involved in the 
current appeal.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

Historically, the Veteran was granted service connection for 
chondromalacia patella of the left knee by rating action of 
September 1989, and an initial, noncompensable rating was 
assigned, under the provisions of 38 C.F.R. § 4.71a, DC 5257.  
In a December 2000 rating decision, the RO granted in 
increased rating of 10 percent under the same diagnostic 
code.  In February 2005, the Veteran filed his current claim 
for an increased rating.  

Pertinent to the current claim for increase, records of VA 
treatment from September 2003 to July 2008 include X-ray 
studies of the left knee that show bones, joints and tissues 
to be normal.  The Veteran was treated on an intermittent 
basis for complaints of knee pain and when last evaluated, in 
June 2007, it was noted that he needed to continue on his 
current medications.  

On VA examination in April 2005, the Veteran complained that 
he felt pain in the knees while walking and that he had 
fallen in the past.  He stated that he only had instability 
and giving way on the right, but that pain and stiffness 
involved both the knees.  Range of motion of the left knee 
was from 0 degrees on extension to 132 degrees on flexion, 
both passively and against gravity, with flexion further 
limited to 120 degrees against strong resistance.  There was 
no additional limitation of motion on repetitive use.  The 
diagnosis was bilateral chondromalacia patella.  

On VA examination in August 2006, the Veteran reported that, 
since his last examination in April 2005, he had been having 
problems with his knee.  He stated that he was given a hinged 
brace and alternated wearing it on both his knees due to pain 
in the opposite knee.  He reported that he also wore a sleeve 
brace on occasion.  He also reported that he had fallen twice 
since his last examination.  On examination, deformity of the 
left knee was noted.  The Veteran reported giving way of both 
knees, the right greater than the left.  There was no 
instability, but pain, weakness, and stiffness were noted.  
There was crepitus, but no episodes of dislocation or 
subluxation.  Effusion of the left knee was reported, with 
moderate flare-ups of joint disease on a weekly basis.  The 
Veteran's reported that, during such a flare-up, he could not 
do any prolonged standing.  On testing, range of motion of 
the left knee was from 0 degrees on extension to 117 degrees 
on flexion against gravity and passively.  Range of motion 
against strong resistance was from 0 degrees extension to 90 
degrees flexion.  There was no limitation of motion on 
repetitive use.  The diagnosis was left Condromalacia 
patella.  The Veteran stated that he had missed four days of 
work over the last 12 months due to left knee pain.  

An examination was conducted by VA in November 2008.  At that 
time, the Veteran reported that he had been putting more 
weight on his left knee since the last examination  in August 
2006.  He stated that he now had a tingling feeling down the 
leg when trying to sleep.  He stated that the left knee 
popped and that he was only able to stand for from 15 to 30 
minutes.  He used a cane occasionally.  He reported symptoms 
of giving way, instability, pain, weakness, and stiffness on 
the left side.  There were no episodes of locking, 
dislocation or subluxation, but repeated effusion and 
moderate flare-ups once or twice per month.  He reported that 
during such a flare-up, he could not squat or kneel and had 
trouble getting up.  

]On examination, there was evidence of abnormal weight 
bearing, with increased wear on the outside edge of the heel 
of the left shoe.  Range of motion was from 0 degrees on 
extension to 115 degrees on flexion against gravity and 
passively, and from 0 degrees extension to 100 degrees 
flexion against strong resistance.  There was no additional 
limitation of motion on repetitive use.  There was evidence 
of crepitus, painful movement and weakness.  X-ray studies of 
the left knee were normal, with no demonstration of 
arthritis.  The diagnosis was chondromalacia patella of the 
left knee.  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that a rating in 
excess of 10 percent for the Veteran's service-connected left 
knee disability is not warranted at any point pertinent to 
the claim for increase.  

The Veteran has been awarded a 10 percent rating on the basis 
of slight impairment of the left knee under the provisions of 
DC 5257.  A rating in excess of 10 percent is available 
pursuant to DC 5257, which provides ratings of 10, 20, and 30 
percent for other impairment, to include recurrent 
subluxation or lateral instability of the knee, which is 
slight, moderate, or severe, respectively.  38 C.F.R. § 
4.71a, DC 5257.  While the Board recognizes the Veteran's 
subjective complaints of flare-ups of his left knee, there 
have been no objective medical findings of ligamentous 
instability in the knee on any of the three VA examinations 
that have been performed, and no such finding is elsewhere 
noted.  As such, there is no basis for assignment of a rating 
in excess of 10 percent for the left knee under Diagnostic 
Code 5257.  

Alternatively, the Veteran's left knee disability could be 
evaluated on the basis of limited motion.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
0, 10, 20, 30, 40, or 50 percent for limitation of extension 
of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, DCs 5260, 5261.  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
after repeated use and during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  

As indicated above, while the Veteran has consistently 
complained of left knee pain, the objective medical evidence 
since the claim for increase demonstrates left knee extension 
limited to no more than 0 degrees and left knee flexion 
limited to no less than 100 degrees.  In this regard, range 
of motion testing of the left knee during the most recent VA 
examination-during which the Veteran experienced the most 
restrictive range of motion noted during the pendancy of this 
appeal-was from 0 to 100 degrees.  This finding does not 
warrant assignment of even a compensable rating for the left 
knee under Diagnostic Code 5260 or 5261, let alone a rating 
in excess of 10 percent.  Moreover, as extension to 0 percent 
represents full extension,  this evidence also provides no 
basis for assignment of separate ratings for limited flexion 
and extension.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

The VA examiners have consistently noted that the Veteran 
experienced pain on motion of the knee.  Even considering the 
Veteran's functional loss due pain, however, the criteria for 
more than a 10 percent rating are not met  As indicated 
above, even with such pain, the Veteran could accomplish 
flexion to 100 degrees, which, as indicated above, does not 
warrant assignment of a compensable rating under Diagnostic 
Code 5260.  Moreover, while the examiner found that there was 
evidence of weakness, there was no further restriction on 
repetitive motion.  On this record, then, the Board finds 
that the 10 percent rating assigned adequately compensates 
the Veteran for functional loss associated with pain and 
other factors, and that  38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca provide no basis for assignment of a rating in excess 
of 10 percent for the left knee under Diagnostic Code 5260 or 
5261.  

The Board also finds that no other diagnostic code provides a 
basis for assignment of a rating in excess of 10 percent for 
the left knee.  X-rays of the left knee conducted in 2003 and 
2008 did not reveal arthritis, and there is otherwise no 
medical indication of arthritis (which the Board notes 
parenthetically, is rated on the basis of limitation of 
motion).  Hence, there is likewise no basis for assignment of  
separate ratings for the left arthritis and instability.  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.

Further, it is neither contended nor shown that the Veteran's 
service-connected left knee disability involves ankylosis, 
dislocated semilunar cartilage, symptomatic removal of 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum.  As such, evaluation of the service-
connected disability under  Diagnostic Codes 5256, 5258, 
5259, 5262, or 5263, respectively, is not warranted.  See 
38 C.F.R. § 4.71a.

For all the foregoing reasons, there is no basis for staged 
rating of the disability under consideration, pursuant to 
Hart, the claim for an increased rating must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
a rating in excess of 10 percent for the Veteran's service- 
connected chondromalacia patella, left knee, that doctrine is 
not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinki, 1 Vet. App. 49,  53-56 (1990).




ORDER

A rating in excess of 10 percent for chondromalacia patella 
of the left knee is denied.  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


